Hughes, J., would grant the writ.
Defendant specifically alleges that according to the report of Sgt. Ryan Boutte, *564count 3 occurred in Acadia Parish, not Vermilion.
Louisiana Code of Criminal Procedure article 615 requires the state to prove this jurisdictional issue prior to trial. The writ application represents that the state presented no evidence on this issue, while the defendant introduced into evidence the entire report of Sgt. Boutte.
A verdict rendered in a parish without jurisdiction would be absolutely null and possibly taint the verdict on other counts. The issue of jurisdiction is required to be resolved in advance of trial to avoid leaving the door open for appeal and post-conviction relief. A stitch in time saves nine.